Citation Nr: 9931314	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  98-05 186A	)	DATE
	)
	)


THE ISSUE

Whether a March 1998 decision of the Board of Veterans' 
Appeals which inter alia, denied entitlement to an increased 
rating for residuals of a gunshot wound to the left buttock 
from 20 percent disabling; denied entitlement to an increased 
rating for residuals of a gunshot wound of the left forearm 
from 10 percent disabling; denied entitlement to an increased 
rating for residuals of a gunshot wound of the right leg from 
10 percent disabling after August 28, 1996; and denied 
entitlement to service connection for residuals of dental 
trauma, for the purpose of establishing eligibility for 
outpatient dental treatment, should be revised or reversed on 
the ground of clear and unmistakable error.  


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel
FINDINGS OF FACT

1.  The veteran filed a motion with the Board of Veterans' 
Appeals (Board) in April 1998 seeking the Board's review of a 
March 1998 Board decision, which inter alia, denied 
entitlement to an increased rating for residuals of a gunshot 
wound to the left buttock from 20 percent disabling; denied 
entitlement to an increased rating for residuals of a gunshot 
wound of the left forearm from 10 percent disabling; denied 
entitlement to an increased rating for residuals of a gunshot 
wound of the right leg from 10 percent disabling after August 
28, 1996; and denied entitlement to service connection for 
residuals of dental trauma, for the purpose of establishing 
eligibility for outpatient dental treatment, to determine 
whether those decisions involved clear and unmistakable error 
(CUE).

2.  The Board received notice on September 29, 1999, that the 
CUE review motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of a March 1998 Board decision, which inter 
alia, denied entitlement to an increased rating for residuals 
of a gunshot wound to the left buttock from 20 percent 
disabling; denied entitlement to an increased rating for 
residuals of a gunshot wound of the left forearm from 10 
percent disabling; denied entitlement to an increased rating 
for residuals of a gunshot wound of the right leg from 10 
percent disabling after August 28, 1996; and denied 
entitlement to service connection for residuals of dental 
trauma, for the purpose of establishing eligibility for 
outpatient dental treatment, to determine whether those 
decisions involved clear and unmistakable error should be 
dismissed.  Board of Veterans' Appeals Rule of Practice 
1404(f), 64 Fed. Reg. 2140 (1999) (to be codified at 38 
C.F.R. § 20.1404(f)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f), 64 Fed. 
Reg. 2140 (1999) (to be codified at 38 C.F.R. § 20.1404(f)), 
permits a party to withdraw a motion to review a final Board 
decision to determine whether CUE exists in that decision.  
Inasmuch as the motion for CUE review in this case has now 
been withdrawn, the motion should be dismissed, without 
prejudice to refiling, as provided by Rule 1404(f).

ORDER

The motion is dismissed without prejudice to refiling.


		
	G. H. SHUFELT
Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under Rule of Practice 1404(f), 64 Fed. Reg. 2140 (1999) (to 
be codified at 38 C.F.R. § 20.1404(f)), is not a final 
decision of the Board.  Rule of Practice 1409(b), 64 Fed. 
Reg. 2140 (1999) (to be codified at 38 C.F.R. § 20.1409(b)).  
This dismissal removes your motion from the Board's docket, 
but you may refile the motion at a later date if you wish.





